DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s response and amendment dated 3/12/21 are acknowledged and entered. Claims 1-20, 23, 30-34 and 44-49 are cancelled. Claims 21-22, 24-29 and 35-43 are pending.
The Examiner notes that the current listing of claims only lists through claim 48, not 49. This should be corrected in the next response.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 24-25 and 35-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farrar (US 2006/0157574, previously cited) in view of Coar (US 7,191,392, previously cited) and in further view of Tian, et al. (“Table Frame Line Detection in Low Quality Document Images Based on Hough Transform”, published in the 2014 2nd International Conference on Systems and Informatics,1 herein Tian).2	Regarding claims 21, 35 and 41, Farrar teaches a system,3 comprising: 	an indicia reading terminal comprising an image sensor (paragraph 0142: scanner 119); 	wherein the system is operative to capture at least a portion of a document in a frame of an image (paragraph 0165); 	process the captured frame of image, based on a configuration of a barcode, to distinguish the barcode from other portions of the document (paragraphs 0167 & 0305-0311), wherein the barcode comprises encoded content related to at least a structure of the document (paragraph 0015); and 	attempt to decode the identified barcode as a part of a pre-processing stage of an image analysis to be performed on at least the portion of the document in the frame of the image to obtain content related to at least the structure of the document (paragraphs 0305-0311).	Farrar does not explicitly teach the structure identifying location of one or more fields in the document.	Coar teaches the structure identifying location of one or more fields in the document (column 18, lines 24-40).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Farrar and Coar, because such a combination allows for tracking changes to the document.	Farrar in view of Coar does not explicitly teach processing one or more fields in the frame of image data based in part on a computed transform from the document location of one or more fields to an image location of the one or more fields.	Tian teaches processing one or more fields in the frame of image data based in part on a computed transform from the document location of one or more fields to an image location of the one or more fields (Section III).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Farrar, Coar and Tian, because such processing aids in making the system operable for practical applications (Section I of Tian).	Regarding claims 22, 36 and 42, Farrar further teaches the system is operative to process raw or relatively low resolution captured image when processing the frame of the image (paragraph 0167).	Regarding claims 24, 37 and 43, Farrar further teaches the system is operative to determine the configuration of the barcode based on at least one of a size, a shape, and a color of the barcode (paragraph 0166).	Regarding claims 25 and 38 Farrar further teaches the system is operative to determine the configuration of the barcode based on at least one of a printing material of the barcode and a factor of the barcode (paragraph 0167).	Regarding claim 27, Farrar further teaches the system is operative to determine the configuration of the barcode based on a barcode indicator of the barcode (paragraph 0167).	Regarding claims 28, 39 and 42, Farrar further teaches the system is operative to determine the configuration of the barcode based on a pre-assigned geometric pattern of the barcode (paragraph 0167).	Regarding claims 29 and 45, Farrar further teaches the system is operative to: 	identify a coordinate system of an image plane from information stored in the barcode; and identify a corner of the barcode, wherein the coordinate system established relative to the identified corner (paragraph 0166).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farrar in view of Coar and Tian and in further view of Kamijoh (US 2009/0050700, previously cited).4	Regarding claim 26, Farrar in view of Coar teaches the system of claim 21, as discussed above.	Farrar in view of Coar does not explicitly teach the printing material comprises at least one of an ultraviolet ink and an infrared ink.	Kamijoh teaches the printing material comprises at least one of an ultraviolet ink and an infrared ink (paragraph 0036 & Fig. 4).	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Farrar in view of Coar and Kamijoh, because such a combination increases the security of the system.
Response to Arguments
Applicant’s Remarks dated 3/12/21, and they are moot in part and unpersuasive in part. First, to the extent that Applicant argues that the cited art fails to teach the newly added limitation, the “process one or more fields in the frame of image data based in part on a computed transform from the document location of one or more fields to an image location of the one or more fields” limitation. Applicant’s Remarks, pages 8-9. This is moot, because newly cited reference Tian teaches this limitation. The amendment necessitated the new art and new grounds of rejection..	Applicant’s arguments regarding the combination of the cited art are unpersuasive. Applicant argues that the rationale supporting the combination is “conclusory and unsupported.” Applicant’s Remarks, pages 7-8. This is a mischaracterization of the rationale and the rejection.	Applicant imputes use of the Teaching, Suggestion, Motivation (TSM) test to the Examiner. Id. at 7. However, the Examiner did not rely on this test. Moreover, Applicant appears to be forcing the TSM test analysis on the rejection in overly rigid and formalistic way, precisely what the Supreme Court in KSR cautioned against. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 404 82 USPQ2d 1385, 1391, (2007).5	KSR stated numerous other rationales that may support a finding of obviousness, including “combining known prior art elements according to known methods to yield predictable results.” MPEP §§ 2141(III) and 2143(I)(A). The cited art above teaches each claim limitation. See e.g. rejection of claims 21, 35 and 41 above. One of ordinary skill in the art would have been motivated to combine these references, because the combination allows for tracking of changes in the documents.	Tracking of documents is a well-known aim in the art. This motivation is common sense in the art; not knowing what changes are made or who is making them simply is not ideal for an office environment, a fact that is recognized by one of ordinary skill. Common sense has been recognized as a proper motivation in an obviousness rejection. Arendi v. Apple, 832 F.3d 1355, 1363, 119 USPQ2d 1822, 1827 (Fed. Cir. 2016). By improperly requiring the rejection use the TSM test, Applicant misapplies obviousness law.	Additionally, Coar recognized this motivation.6 Column 7, lines 5-7 of Coar states that “[t]he present invention provides the flexibility of viewing, editing, summary analysis, and other options associated with documents and the information contained therein.” Thus, Applicant’s contention that this rationale is “unsupported” is contradicted by case law, common sense in the art, and the cited references themselves. As a result, these arguments are unpersuasive.	Applicant’s arguments regarding the remaining dependent claims essentially repeat the same arguments as for the independent claims, so those arguments are unpersuasive for the same reasons as discussed here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.7
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See 892 form for full citation. A copy of this reference is also attached to this Office Action.
        2 In addition to the cited portions of each reference, please see the associated figures.
        3 See also additional discussion below.
        4 In addition to the cited paragraphs, please see also the associated figures.
        5 It should also be noted that Applicant’s arguments regarding the TSM test are “a mere statement or argument…that the Office’s reliance on common knowledge is unsupported by documentary evidence.” MPEP § 2141(IV). As a result, “Office personnel addressing this situation may repeat the rejection made in the prior Office action and make the next Office action final.” Id. 
        6 Coar need not explicitly recognize this motivation, as shown by the cited cases. However, the fact that Coar does provide a motivation to combine the cited art further highlights the propriety of the motivation.
        7 The Examiner can also be reached at matthew.mikels@uspto.gov.